Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed January 30, 1973. Sentence reversed, on the law, and case remanded to the Criminal Term, for the sole purpose of resentence in accordance herewith. The record fails to show that defendant was asked whether he wished to make a statement in his own behalf prior to sentencing (CPL 380.50). The letter he submitted to the sentencing court did not suffice for this purpose. We have considered appellant’s other contentions and find them without merit, Latham, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.